          Case 5:20-cv-00186-R Document 11 Filed 05/08/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

VALERIE WILLIFORD,                          )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )   Case No. CIV-20-186-R
                                            )
INTERSTATE TRUCKERS                         )
LTD. ASSISTANCE                             )
ADMINISTRATION,                             )
                                            )
             Defendant.                     )

                             ENTRY OF APPEARANCE

TO THE CLERK OF THIS COURT:

      Please enter my appearance as counsel in this action for the Defendant, Interstate

Truckers Ltd. Assistance Administration. I certify that I am admitted to practice in this

Court and I am registered in this Court’s Electronic Case Filing System.

      Dated this 8th day of May, 2020.


                                         Respectfully submitted,


                                         /s/ Philip R. Bruce
                                         Philip R. Bruce, OBA #30504
                                         MCAFEE & TAFT A PROFESSIONAL
                                         CORPORATION
                                         Tenth Floor, Two Leadership Square
                                         211 North Robinson Avenue
                                         Oklahoma City, Oklahoma 73102-7103
                                         Telephone: (405) 235-9621
                                         Facsimile: (405) 235-0439
                                         philip.bruce@mcafeetaft.com

                                         ATTORNEY FOR DEFENDANT
          Case 5:20-cv-00186-R Document 11 Filed 05/08/20 Page 2 of 2



                           CERTIFICATE OF SERVICE

      I hereby certify that on May 8th, 2020, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing and transmittal of a
Notice of Electronic Filing to the following registrants:

      D. Colby Addison, OBA #32718
      Leah M. Roper, OBA #32107
      THE CENTER FOR EMPLOYMENT LAW
      1133 N. Portland Ave.
      Oklahoma City, OK 73107
      Telephone: (405) 252-1180
      colby@centerforemploymentlaw.com
      leah@centerforemploymentlaw.com

      ATTORNEYS FOR PLAINTIFF




                                        /s/ Philip R. Bruce
                                        Philip R. Bruce
